Citation Nr: 0316756	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-03 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
benefits as surviving spouse of the veteran.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel  


INTRODUCTION

The veteran had active military service from January 1951 to 
November 1953.  He died in July 1998 at age 66, from 
pneumonia secondary to Parkinson's disease.  The appellant 
appears to be the veteran's surviving spouse; a marriage 
certificate shows they were married in September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 determination by the VA 
Regional Office (RO) in Boise, Idaho, that the appellant was 
not entitled to VA death benefits as surviving spouse of the 
veteran, because she failed to meet the requirement of 
continuous cohabitation from the time of marriage to the time 
of the veteran's death as provided in 38 C.F.R. § 3.53 
(2002).  [While not discussed in the RO's notification of 
denial and later statements of the case, it appears the 
appellant's receipt of  Social Security benefits might make 
her ineligible for receipt of VA death benefits in accordance 
with 38 U.S.C.A. § 1541 (West 2002) (providing that surviving 
spouse's pension shall be reduced by the amount of any other 
income).]  


REMAND

At no time during the pendency of this appeal has the 
appellant been notified of VA's duties to assist and notify 
pursuant to the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002), and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
38 U.S.C.A. § 5100 makes VCAA applicable to all 
"claimants."

Although the Board had in the past corrected such error by 
providing notification of VCAA, this practice has been 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans, v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In view of that precedential judicial decision, it 
now appears that the only remedy is to remand the case to the 
RO.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should review the record and send 
an appropriate letter to the appellant to 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the appellant of the evidence 
necessary to substantiate her claim, as well 
as what evidence she is to provide and what 
evidence VA will attempt to obtain on her 
behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As the principal issue 
presented in this case is the requirement for 
continuous cohabitation, and as there is 
objective evidence which is inconsistent with 
her written statements, the appellant should 
be requested to provide objective or 
documentary evidence that supports her 
argument that her separation from the veteran 
was by mutual consent, or due to the 
veteran's health, or for other reason that 
did not show an intent to desert the veteran.   

2.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review the record.  If 
the benefit sought is not granted in full, 
the veteran and representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review. 

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


